United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3976
                                   ___________

United States of America,             *
                                      *
            Appellee,                 * Appeal from the United States
                                      * District Court for the
      v.                              * District of Minnesota.
                                      *
Jose Guadalupe Bautista-Villanueva,   * [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                         Submitted: June 12, 2003
                             Filed: June 23, 2003
                                  ___________

Before BOWMAN, BYE, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

       Jose Guadalupe Bautista-Villanueva pleaded guilty to possessing with intent
to distribute more than 500 grams of cocaine, in violation of 21 U.S.C. § 841(a)(1).
The district court1 sentenced him to 70 months imprisonment and 4 years supervised
release. Counsel has moved to withdraw and filed a brief under Anders v. California,
386 U.S. 738 (1967), arguing that Bautista-Villanueva’s sentence far exceeds what
is reasonable for someone who possessed illegal substances in order to support his
family.

      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.
        To the extent that Bautista-Villanueva is arguing his sentence is
disproportionate to his crime, this argument fails. See Ewing v. California, 123 S. Ct.
1179, 1186-87 (2003) (Eighth Amendment does not require strict proportionality
between crime and sentence). A more general challenge to the harshness of his
sentence is likewise unavailing, because his 70-month sentence is within--and, in fact,
is at the bottom of--a Guidelines range to which he stipulated in his plea agreement.
See United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) (defendant who
explicitly and voluntarily exposes himself to specific sentence may not challenge that
punishment on appeal); cf. United States v. Woodrum, 959 F.2d 100, 101 (8th Cir.
1992) (per curiam) (sentence is not reviewable merely because it is at top of properly
calculated sentencing range).

      Having conducted an independent review under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we affirm, and we grant
counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-